Citation Nr: 9903577	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right elbow 
tendinitis.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to November 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original appeal also sought service connection 
for hemorrhoids, loss of smell, skin rash, hearing loss, and 
tinnitus, in addition to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD).  However, in 
a written statement filed with the regional office (RO) in 
September 1997, the veteran withdrew these issues from his 
appeal.  Pursuant to 38 C.F.R. § 20.204 (1998), a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Consequently, the Board finds 
that these issues are no longer subjects for current 
appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he sustained injury to 
his right elbow and left ankle during active service, that he 
continued to experience pain in these areas following the 
initial injuries and his subsequent discharge from service, 
and that his current right elbow and left ankle disabilities 
are related to his original injuries in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for service connection for 
right elbow tendinitis and a left ankle disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran engaged in combat with the enemy and his 
evidentiary assertions about the incurrence of a right elbow 
injury in service are satisfactory; right elbow tendinitis, 
first shown years after service, is not causally linked to 
service.

3.  A left ankle injury was shown in service; a left ankle 
disorder, first shown years after service, is not causally 
linked to service.


CONCLUSIONS OF LAW

1.  Right elbow tendinitis was not incurred in combat 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.304(d) (1998).

2.  A left ankle disorder was not incurred in or aggravated 
by active service, including combat service.  38 U.S.C.A. 
§§ 1110, 1154, 5107(a); 38 C.F.R. § 3.304(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

For reasons addressed below, there is a substantial question 
as to whether the appellant has met his initial burden of 
submitting well-grounded claims.  This is particularly so in 
view of the question which has been considered by the United 
States Court of Veterans Appeals (Court) as to whether lay 
evidence of continuity of symptomatology is sufficient to 
show a nexus between current disability and disease or injury 
in service, and if so, under what circumstances.  See Savage 
v. Gober, 10 Vet. App. 488 (1998).  For purposes of this 
decision, the Board will proceed initially on the premise 
that the appellant's lay testimony concerning continuity of 
symptoms is sufficient to make his claims for service 
connection for right elbow tendinitis and a left ankle 
disorder well grounded within the meaning of 38 C.F.R. 
§ 5107(a).  The Board further finds that the facts relevant 
to the issues on appeal have been developed to the extent 
possible and that the statutory obligation of the Department 
of Veterans Affairs (VA) to assist the veteran in the 
development of his claims is satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110.

The regulations further expressly provide that, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Moreover, when all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

Enlistment examination in September 1966 revealed no 
complaints or findings with respect to any relevant 
disabilities.  Thereafter, service medical records from 
December 1966 reflect that at the beginning of the month, the 
veteran complained that he sprained or broke his left ankle.  
The diagnosis at this time was sprain of the left lateral 
collateral ligament, and the veteran was to apply cold to the 
affected area.  Several days later, the veteran again sought 
treatment for his left ankle and the diagnosis was acute 
sprain of the left ankle.  The veteran was apparently 
directed to return to his quarters for four or five hours, 
was told to soak his left ankle and keep his left leg 
elevated, and was provided with crutches and a heating pad.  
A subsequent entry on the same date reflects that the veteran 
reported that his left ankle was improved, but that there was 
still some swelling.  Tenderness was also noted at the left 
lateral malleolus.  The impression was sprain of the left 
ankle and the plan was to restrict the veteran to light 
indoor duty for the following two days.

After December 1966, service medical records do not reveal 
any additional complaints or treatment with respect to the 
left ankle, and service medical records are entirely silent 
as to any complaints or findings related to the right elbow 
or arm.  In addition, the September 1969 separation 
examination report does not indicate any complaints or 
findings with respect to either the right elbow or left 
ankle, and it is specifically noted that examination of the 
upper extremities revealed only negative findings and that 
there were no past or then-current complaints of bone, joint, 
or other deformity.

Private medical records from K. P. for the period of 
September 1988 to November 1994 reflect that in September 
1988, the veteran reported a continuing complaint of a 
problem with his elbows.  More specifically, he noted that he 
hit his elbows at work about one month earlier and that he 
had been tender ever since, "especially if he leaned on 
it."  Examination of the elbows revealed normal range of 
motion, and mild tenderness on the tip of the olecranon to 
palpation on the left.  The assessment was probable 
subperiosteal hematoma and the veteran was reassured with no 
treatment.  

In January 1989, the veteran reported that he continued to 
have elbow pains and it was noted that the whole situation 
was mixed.  The veteran indicated that he seemed to get 
achiness in addition to pain on the elbows when he leaned on 
them.  There was no new trauma reported, and the veteran 
noted that he had hit his elbows four months earlier.  
Examination of both elbows revealed negative findings except 
for mild tenderness to palpation at the lateral epicondyle.  
The veteran noted that this pain was in addition to the 
intermittent achiness.  The assessment at this time was 
epicondylitis and questionable arthritis, and the veteran was 
provided with tennis elbow splints.

In March 1989, the veteran complained that his elbows were 
about the same, but that he had not been taking Naprosyn on a 
regular basis.  In June 1989, the veteran reported that he 
continued to have pain in the elbows that began over six 
months earlier after he hit them.  He reportedly had had some 
relief from Naprosyn.  Examination of the elbows revealed 
somewhat diffuse tenderness to palpation of the elbows with 
no swelling or erythema.  The diagnosis included chronic 
elbow pain of questionable etiology.  

In September 1990, the veteran complained of right elbow pain 
and that he worked as an electrician.  Examination revealed 
right lateral epicondyle tenderness and pain with resisted 
supination.  The impression was "tennis elbow"-lateral 
epicondylitis, and the veteran was provided with a splint.  
Approximately ten days later, the veteran reported that the 
right elbow was not better after certain medication, and 
examination revealed that the right lateral epicondyle and 
triceps were tender.  The impression was tendinitis, and the 
veteran was to return ten days later if the right elbow was 
not better for a cortisone injection.  

In November 1990, the veteran indicated that he had had 
continuing right elbow pain for the previous two and a half 
months, and that this was his third visit for his right elbow 
lateral epicondylitis.  Since the symptoms still had not 
subsided, the veteran elected to have Decadron/Xylocaine 
injected into the area of the right lateral epicondyle.  
Approximately four days later, the veteran's tennis elbow was 
noted to persist, and examination revealed tenderness at the 
lateral epicondyle.  The assessment was epicondylitis, and 
the veteran was restarted with a tennis elbow splint.  The 
following day, the veteran reported pain in the lateral 
epicondyle area of the right elbow for the previous one and a 
half years, that was reportedly worse the previous three 
months.  A cortisone injection the previous week was noted to 
have helped a little.  Examination revealed active range of 
motion of the right elbow between 7 and 131 degrees, and 
between 0 and 135 degrees with active assistance.  The 
lateral epicondyle was also tender to palpation, and there 
was pain with resisted right wrist extension.  It was noted 
that the veteran was instructed in right wrist stretching 
exercises and the use of ice, and was issued an elbow 
support.  The assessment was right lateral epicondylitis, and 
the goal was to have the veteran independently do exercises 
at home to decrease the pain.  Therapy at this time also 
apparently included ultrasonography and electrical 
stimulation.

In December 1990, it was noted that the veteran was back to 
work, but was still having right elbow pain.  Examination 
revealed that the veteran had been doing the stretch for 
right wrist extensors incorrectly.  The assessment was 
decreased pain after treatment.  Toward the end of the month, 
the veteran was again evaluated for his right elbow.  It was 
indicated that the elbow did better when he did not work, and 
that the right elbow was mildly tender at the lateral 
epicondyle.  The assessment was slowly resolving 
epicondylitis and the plan was for the veteran to continue 
using the splint and taking Naprosyn.  

In January 1991, it was noted that the veteran was still 
continuing to note "tightness" and some pain in the right 
wrist, and that ultrasonography and electrical stimulation 
alone were reported to help the most.  In the middle of the 
month, the veteran was told that physical therapy was only 
approximately 30 percent successful with his lateral 
epicondylitis, but the veteran did not want another 
injection.  Later in the month and in February 1991, it was 
noted that the veteran experienced decreased pain.

In July 1991, the veteran reported that he continued to have 
right elbow pain and that he had discontinued weight lifting.  
Examination revealed a mild tenderness on the triceps tendon, 
and the assessment included mild tendinitis.

In June 1994, the veteran reported left ankle pain for the 
previous six weeks and that he could recall no trauma, 
swelling or redness.  He also complained of pain going down 
stairs or with running, and noted a history of sprains in the 
past but nothing recent.  Examination of the left ankle 
revealed no swelling or focal tenderness.  It was further 
noted that although there was good motion, there was 
lateral/posterior pain with inversion stress.  The impression 
was inflammation of the left ankle, and the veteran was 
referred to a podiatrist.  

In July 1994, a private podiatrist noted the veteran's 
history of left ankle pain for the previous two and a half 
months, and that the pain was worse when the veteran was on 
his knees.  There was no history of trauma, and there was 
daily pain without joint effusion.  X-rays were interpreted 
to reveal no sign of joint space narrowing, and examination 
revealed tenderness on the posterior lateral ankle joint line 
and lateral "gutter" ankle joint (anteriorly and 
questionable, posteriorly).  The assessment was probable 
fibrosis of the capsule of the left ankle.

In November 1994, the veteran complained of flexor right 
wrist pain for the previous three weeks which increased with 
work and racquetball.  The veteran further reported having 
right elbow pain for years and that he had received help from 
steroid injections.  He also reported occasional anterior 
knee pain with work and ankle pain in the past.

At the veteran's personal hearing in September 1996, the 
veteran testified that he received treatment for his right 
elbow tendinitis during service, but that this was only with 
the field medic (transcript (T.) at p. 10).  He denied 
getting any treatment for his right elbow after his discharge 
from the service (T. at p. 10).  The veteran indicated that 
he sustained injury to his left ankle during service, and 
that this occurred during his basic training while on night 
maneuvers (T. at p. 10).  At that time, the veteran sprained 
his left ankle during the process of crossing a ravine (T. at 
p. 10).  The veteran was treated at a hospital where he was 
informed that it was a severe sprain (T. at p. 11).  The 
veteran denied that he obtained treatment to his left ankle 
during the first years following his discharge from service 
(T. at p. 11).

At the veteran's hearing before a traveling member of the 
Board in September 1998, the veteran indicated that he 
sustained injury to his right elbow during service in the 
months of January, February, and early March 1968 in 
conjunction with the carrying of a 9-millimeter recoilless 
rifle (T. at pp. 3-4).  During the period he had to carry 
this weapon, the veteran complained of pain to a field medic, 
and at that time, he was with the 101st Airborne Division (T. 
at p. 4).  The field medic did not identify what was wrong 
with the elbow, and the veteran did not mention his right 
elbow injury at his separation examination (T. at p. 5).  The 
veteran indicated that he had been able to do "normal 
things" following the treatment he received from the medic, 
and that he did not seek treatment for his right elbow within 
one year following service (T. at p. 5).  The veteran was not 
currently receiving treatment for his right elbow, but would 
take Motrin for pain and noted that there were a lot of 
things that he could not do (T. at p. 6).  He indicated that 
K. Medical prescribed Motrin for the pain and that the 
diagnosis was right elbow tendinitis (T. at p. 7).  The 
veteran stated that the 9-millimeter recoilless rifle weighed 
36 1/2 pounds (T. at pp. 7-8).  He further noted that the 
rifle was held by a sling around the shoulder, and that it 
would be necessary to hold your right arm out at a 90 degree 
angle in order to keep the weight off the neck because of the 
strap (T. at p. 8).  After a switch in commanding officers, 
the rifle was no longer in use in the field, but the veteran 
continued to feel pain for a long period of time (T. at p. 
9).  The veteran continued to have problems with his right 
arm after returning from Vietnam, but stated that it was not 
enough to warrant going to the doctor (T. at p. 9).  The only 
time he would have trouble with his right elbow after service 
was when he did repeated movements, and he did not find out 
about tendinitis until he received treatment at a K. facility 
(T. at p. 10).  The veteran told the doctors at the K. 
facility what he did in the service (T. at p. 10).

The veteran injured his left ankle in service during basic 
training, at which time he twisted his ankle in a ravine 
while on night maneuvers (T. at p. 11).  He sustained a 
sprain to his left ankle and received treatment at Fort 
Lewis, Washington (T. at p. 11).  The veteran indicated that 
ice packs were placed on it, he was provided with aspirin, 
and he was allowed to rest it over a period of two days (T. 
at p. 12).  While he was in the process of resting his ankle, 
his drill instructor put him thorough physical training which 
forced him to undergo additional treatment (T. at pp. 12-13).  
This entire treatment period lasted for one week, and he did 
not mention his left ankle problem at his separation 
examination (T. at p. 13).  Since service, he had only 
received treatment for his left ankle at a K. facility (T. at 
p. 14).  He experienced problems prior to his treatment at 
K., but did not have medical coverage (T. at p. 14).  The 
current problem with his left ankle was sporadic and depended 
on the type of work he had to do (T. at p. 15).  He would 
take aspirin for the pain and blue ice for the swelling (T. 
at p. 15).  Following his initial left ankle sprains, the 
veteran had additional sprains in Vietnam for which he was 
given an Ace bandage and which did not prevent him from 
walking (T. at p. 16).  Medical professionals had discussed 
stretched ligaments as being a part of his underlying 
problem, but had not mentioned any kind of joint problems (T. 
at p. 17).  The pain was usually around the whole ankle (T. 
at p. 17).


II.  Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, supra.  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

The Board has reviewed the record as to these claims, and 
first notes that the veteran's evidentiary assertions are 
sufficient to establish that he sustained an injury to his 
right elbow and left ankle during active service, in that the 
veteran has described circumstances of the onset of certain 
symptoms through his lay statements that a lay party is able 
to establish.  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(b).  Moreover, for purposes of determining whether 
the claim is well grounded, lay evidentiary assertions must 
be presumed to be true, with exceptions not here relevant.  
King v. Brown, 5 Vet. App. 19 (1993).  However, service 
medical records do not document any treatment to the right 
elbow during service, and reflect that the veteran was 
treated for approximately five days during service in 
December 1966 for diagnoses of a sprain of the left lateral 
collateral ligament and acute sprain of the left ankle 
without any indication of recurrence or further treatment in 
service.  In addition, there are no post-service treatment 
records reflecting statements of medical history linking 
current disability specifically to an injury during active 
service. 

The only evidence offered to support the conclusions that the 
veteran persistently had residuals of in-service right elbow 
and left ankle injury directly related to service, consists 
of the lay evidentiary assertions advanced by the veteran in 
the form of written statements and testimony submitted in 
support of his claims.  The Board has no doubt that this 
evidence has been offered in good faith.  The probative 
weight of this evidence, however, is not measured simply by 
whether the veteran is sincere in his beliefs or 
recollections, but by whether those beliefs or recollections 
are accurate.  In measuring that accuracy, the Board has 
looked broadly at the record.  

While a current disability has arguably been shown with 
respect to both the veteran's right elbow and left ankle, 
there is to date no competent medical evidence of a nexus 
between any disability of the right elbow and left ankle and 
the injuries sustained during service.  In fact, as to the 
veteran's alleged right elbow tendinitis, the first post-
service medical records, dated in September 1988, reflect 
that the veteran reportedly hit his elbows at work about one 
month earlier.  Similarly, as to the veteran's left ankle, 
while the first post-service medical records in June 1994 
reflect that the veteran reported a history of left ankle 
sprains in the past, he did not relate a left ankle sprain to 
service, and specifically reported that he had had left ankle 
pain for the previous six weeks.  The Board must find 
regretfully that, as between the recollections of the veteran 
years after the events in question, and the contemporaneous 
treatment records and earliest statements of medical history 
contained within the above-noted post-service medical 
records, much the greater probative weight must be assigned 
to the latter.  As the Court noted in Savage, supra, while 
the regulation speaks in terms of continuity of symptoms, not 
continuity of treatment, the absence of continuity of 
treatment may be considered when the credibility of the 
assertions of continuity of symptoms is assessed on the 
merits.  Id. at 496.  

The Board must point out that there is no service department, 
VA or private medical treatment record to confirm right elbow 
and left ankle symptoms for decades after the events in 
service.  Once again, the Board notes that the absence of 
continuity of treatment may be considered when the 
credibility of the assertions of continuity of symptoms is 
assessed on the merits.  In this regard, the Board must point 
out that credibility question raised by this record is not 
that of good faith, but of accuracy.  The Board does not 
doubt that the claimant now has a recollection that he had a 
continuity of symptoms from the injuries in service.  The 
Board, however, does not believe those recollections are 
correct because they are not supported by treatment records, 
and because his initial statements of medical history are not 
consistent with such continuity and they disclose 
intercurrent causes of his current disability.  

Furthermore, the record as it now stands really contains no 
competent medical evidence providing an explicit link between 
any current residuals of right elbow tendinitis or a left 
ankle disorder and the veteran's basic training and/or combat 
injury in service.  In addition, the analysis set forth by 
the Court in Savage concerning when lay evidentiary 
assertions can well ground a claim on the basis of chronicity 
or continuity of symptoms would appear to the Board to 
clearly indicate that, while the appellant is competent to 
describe manifestations, he is not competent to causally link 
those manifestations to an underlying disability, unless the 
disability itself is one that a lay party can perceive.  Id. 
at 495-97.  As a practical matter, in this case, there is no 
showing of a right elbow or left ankle disability that is 
perceptible to a lay party.  On this basis, the Board could 
also hold in the alternative that the claims are ultimately 
not well grounded, as that term is defined by the Court, as 
they lack the requisite medical evidence to establish 
"nexus" between current disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  


ORDER

The claims for service connection for right elbow tendinitis 
and a left ankle disorder are denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




